559 S.E.2d 730 (2002)
THOMPSON
v.
The STATE.
No. S02A0222.
Supreme Court of Georgia.
February 11, 2002.
Reconsideration Denied March 11, 2002.
Tony Thompson, Reidsville, for appellant.
Richard E. Currie, Dist.Atty., Waycross, Thurbert E. Baker, Asst. Atty. Gen., for appellee.
HUNSTEIN, Justice.
Tony Thompson pled guilty to two counts of murder, among other charges, and was sentenced to life without parole in March 1998. In May 2001 Thompson filed a pro se "Motion to Void Conviction and Sentence pursuant to OCGA § 17-9-4 and Art. VI Supremacy Clause." Looking at the substance *731 of the motion rather than its nomenclature, the filing was actually a motion to withdraw a guilty plea. His motion is thus untimely because it was filed after the term of court in which the plea was entered. Downs v. State, 270 Ga. 310, 509 S.E.2d 40 (1998); see also Gipson v. State, 269 Ga. 26, 494 S.E.2d 669 (1998). Since Thompson's only remedy for challenging his guilty plea is through the writ of habeas corpus, the trial court did not err by dismissing his motion.
Judgment affirmed.
All the Justices concur.